—Judgment unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court (Harvey, J.). We add only that plaintiff’s cross motion seeking sanctions against counsel for defendant Katherine Gayhart was properly denied. Plaintiff provided no evidence that defendant’s counsel engaged in frivolous conduct (see, 22 NYCRR 130-1.1 [c] [2]; Pipas v Syracuse Home Assn., 226 AD2d 1097, lv denied 88 NY2d 810). (Appeal from Judgment of Supreme Court, Ontario County, Harvey, J.— Sanctions.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.